                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA CRIMINAL ACTION

VERSUS

 ARTHUR LEE STEWART NO.: 19-00075-BAJ-RLB-l



                             RULING AND ORDER


      Before the Court is the Motion to Suppress (Doc. 18) filed by Defendant

Arthur Lee Stewart. Defendant seeks to suppress all physical evidence and

inculpatory statements obtained as a result of and during his arrest. The


Government filed an opposition. (Doc. 20). On October 11, 2019, the Court held an

evidentiary hearing. For the reasons stated herein, the motion is DENIED.


   I. BACKGROUND

      At approximately noon on December 3, 2018, East Baton Rouge Sheriffs Office

Special Community Anti-Crime Team members Sergeant Sellars, Sergeant Griffin,


Corporal Wilson, Deputy Harry, Deputy Fleming, and Deputy Cheney were working

near north Baton Rouge when they observed a live social media feed depicting an

individual in possession of what appeared to be marijuana and- a handgun. The


officers were able to identify that the individual was in front of the Triple A

convenience store in north Baton Rouge. Team members immediately entered their


patrol units and headed toward the store.
      Sergeant Sellars and Corporal Wilson were the first to arrive at the store.


Corporal Wilson was driving, and Sergeant Sellars was in the front passenger seat.


The window of the front passenger seat was down. As the patrol unit pulled up to the

store, Sergeant Sellars detected a strong odor of marijuana and observed two


individuals smoking what appeared to be marijuana blunts. One of the individuals,

who was later identified as Defendant, walked toward the patrol unit. Sergeant

Sellars exited the patrol unit and instructed Defendant to stop. Defendant then

abruptly turned and fled. Sergeant Sellars apprehended him, handcuffed him, and

advised him of his M.iranda rights.

      At that point, Sergeant Sellars asked Defendant if he had anything in his

possession. Defendant responded that he had marijuana in his pocket and had

previously been smoking a rolled marijuana cigar (blunt ). Deputy Harry searched

the ground where Defendant and the other individual were standing when Sergeant

Sellars first observed them and found a suspected- marijuana blunt. Sergeant Sellars


conducted a search of Defendant's person. During the search, Sergeant Sellars found


heroin, marijuana, a scale, and Adderall. Sergeant Sellars then turned custody of


Defendant over to Deputy Fleming, who conducted a secondary search of Defendant's


person and found a handgun.


   II. DISCUSSION

      Defendant argues that he was detained without a warrant, probable cause,or


reasonable suspicion. In the case of a warrantless seizure, the Government bears the
burden of proving-, by a preponderance of evidence, that the seizure was


constitutional.


          a. Terry Stop and Warrantless Arrest of Defendant

       While the Fourth Amendment generally requires officers to obtain a warrant

before searching or seizing an individual, under the "very narrow exception"


announced in Terry v. Ohio, 392 U.S. 1 (1968), police officers may briefly detain a

person for investigative purposes if they can point to specific and articulable facts"

that give rise to reasonable suspicion that a person has committed, is committing, or


is about to commit a crime. United States v. Hill, 752 F.3d 1029, 1033 (5th Cir. 2014).

        Probable cause for a warrantless arrest exists when the totality of the facts


and circumstances within a police officer s knowledge at the moment of arrest are


sufficient for a reasonable person to conclude that the suspect had committed or was


committing an offense." United States v. Ochoa, 667 F.3d 643, 649 (5th Cir. 2012)

(quoting United States v. Wadley, 59 F.3d 510, 512 (5th Cir. 1995)).

       In the case before the Court, the officers had observed a live social media feed

depicting Defendant in possession of what appeared to be marijuana and a handgun

in front of the Triple A convenience store. The officers were entitled to observe the


social media feed because it was voluntarily uploaded by Defendant. The officers

were able to identify that the individual was in front of the Triple A convenience store,

which they testified is in a high crime area. The Fifth Circuit has ruled that factors

germane to a reasonable suspicion analysis include whether the area where the stop


occurred was a high crime area. United States v. Tuggle, 284 F. App'x 218, 223 (5th
Gir. 2008). As Corporal Wilson s patrol unit pulled up to the store. Sergeant Sellars

detected a strong odor of marijuana and observed two individuals smoking what

appeared to be marijuana blunts, at which point Defendant abruptly turned and fled.

Possession of marijuana is a crime under Louisiana law, and the Fifth Circuit has

ruled that another factor germane to a reasonable suspicion analysis is whether the


individual engaged in flight upon noticing the police. Id. Lastly, it is undisputed that

Defendant was provided the Miranda warnings immediately after his arrest.

       Sergeant Sellars and Deputy Harry's testimony establishing all these facts

was credible and was not controverted. Thus, the officers' decision to approach the


Triple A convenience store was supported by reasonable suspicion. Similarly,


Sergeant Sellars s decision to arrest Defendant was supported by probable cause.


          b. Search Incident to Arrest of Defendant s Person

      A search incident to arrest may only include the arrestee s person and the area


within his immediate control. United States v. Johnson, 846 F.2d 279, 281 (5th Cir.

1988). In the case before the Court, Sergeant Sellars conducted a search incident to

arrest of Defendant's person. Sergeant Sellars found heroin, marijuana, a scale, and


Adderall. Sergeant Sellars then turned custody of Defendant over to Deputy Fleming.

Deputy Fleming conducted a second search incident to arrest of Defendant's person


and found a handgun. Defendant has failed to satisfy his burden of proving that

either of these searches were conducted unlawfully.
III. CONCLUSION
  Accordingly,

  IT IS ORDERED that the Motion to Suppress (Doc. 18) is DENIED.



                                               if^L-
                 Baton Rouge, Louisiana, this ^v day of October, 2019.




                              JUDGE BRIAN A( JACJtSON
                              UNITED STATES ITF5TRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA
